DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakiyama et al. (2005/0116765) in view of Kim et al. (US 2010/0138684).

Regarding claims 1,6 and 11, Sakiyama et al. teach:
A semiconductor device comprising: 

a logic circuit; 
a power supply voltage source to supply a power supply voltage to the logic circuit (Fig. 11, No. 5.1); 
a temperature sensor (Fig. 18, No. 5.6); 
a performance sensor (Fig. 11, No. 5.2); 
a memory (paragraph [0086]; the data is stored in the circuit region) to store a set of data representative of first calibration data of the performance sensor based on operating frequency (paragraph [0084]; the target delay information is based on operating frequency) and second calibration data of the performance sensor based on die temperature (paragraph [0094]); and 
adaptive voltage scaling circuitry configured to: 
determine a current die temperature based on measurement information obtained by the temperature sensor (paragraph [0093]); 
determine a current performance metric based on a measurement by the performance sensor; 
determine whether the current performance metric matches an expected performance metric based at least partially on the current die temperature and, if the current performance metric does not match the expected performance metric, indicate a performance sensor error (Fig. 11; paragraphs [0084] and [0067]; the delay information is compared to delay information based on operating frequency, which is at least partially based on temperature); and 

Sakiyama et al. do not explicitly teach an apparatus and method configured to apply a calibration setting to the performance sensor, wherein the calibration setting has an associated temperature range; determine whether the current die temperature is within the associated temperature range of the calibration setting; and in response to the current die temperature being within the associated temperature range of the calibration setting, determine a current performance metric based on a measurement by the performance sensor.
Kim et al., similarly, teach a memory system with dynamic supply voltage scaling.  Specifically, Kim et al. teach adjusting supply voltage and frequency based on the temperature falling within a set hysteresis band (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the temperature range dependent calibration parameters, as taught by Kim et al., in the apparatus and method of Sakiyama et al. in order to reduce supply voltage if “the temperature is too high” or increase supply voltage if the temperature is “sufficiently low to support increasing the supply voltage” (taught by Kim et al. at paragraph [0034]).



Regarding claims 3,8 and 14, Sakiyama et al. and Kim et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Sakiyama et al. further teach an apparatus and method wherein the set of data representative of first calibration data and the second calibration data includes a lookup table stored in the memory (paragraph [0093]).

Regarding claims 4,9 and 15, Sakiyama et al. and Kim et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Sakiyama et al. further teach an apparatus and method wherein the semiconductor die comprises a register to store the expected performance metric (paragraph [0084]).

Regarding claims 5,10 and 13, Sakiyama et al. and Kim et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Kim et al. teach an apparatus and method wherein the on-die temperature sensor comprises an analog temperature sensor (see paragraph [0034]; the resistance temperature detector is an analog temperature sensor).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the temperature sensor, as taught by Kim et al., in 

Regarding claims 16,17 and 18, Sakiyama et al. and Kim et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Kim et al. teach an apparatus and method wherein the adaptive voltage scaling circuitry is configured to update the calibration setting in response to the current die temperature being outside the associated temperature range of the calibration setting (paragraph [0034]; the supply voltage and frequency are calibrated based on the temperature being outside the set threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the temperature dependent adaptive voltage scaling circuitry, as taught by Kim et al., in the apparatus and method of Sakiyama et al. in order to control supply voltage if “the temperature is too high” or increase supply voltage if the temperature is “sufficiently low to support increasing the supply voltage” (taught by Kim et al. at paragraph [0034]).


Response to Arguments
Applicant's arguments filed August 21, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the rejections under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remarks, applicant argues that the art does not teach each and every element of the claims.  However, applicant offers only a short conclusory statement that Kim et al. does not cure the deficiencies of Sakiyama et al.  However, as stated above, the combination of Sakiyama et al. in view of Kim et al. teach the claimed elements.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JCM/           Examiner, Art Unit 2864        

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864